 DECISIONS OF THENATIONALLABOR RELATIONS BOARD81OldDominion Security,Inc.andInternationalpartment of Labor (DOL) in a wage determination.Union of Security Officers,Petitioner.Case 21-41U.S.C. § 351(a)(1), (2); seeDynaelectron Corp.,RC-17828286 NLRB 303 (1987). InDynaelectron,we con-June 14, 1988DECISION ON REVIEW AND ORDERBY CHAIRMANSTEPHENS AND MEMBERSJOHANSEN AND CRACRAFTOn December 16, 1986, the Regional Directorissued a Decision and Order in which she declinedto assert jurisdiction over the Employer under thetest set forth inRes-Care, Inc.,280 NLRB 670(1986), andLong Stretch Youth Home,280 NLRB678 (1986),and dismissed the instant petition. In ac-cordance with Section 102.67 of the Board'sRulesand Regulations,the Petitioner filed a timely re-quest for review of the Regional Director's deci-sion, in which the Petitioner contended that theBoard should assert jurisdiction. By unpublishedorder dated April 8, 1987, the Board granted therequest for review. Both parties filed briefs onreview.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.We have considered the entire record in thiscase, and conclude, for the reasons set forth below,that it is appropriate to assert jurisdiction herein.I.The Employerisengagedin providing securityservicesfor the U.S. Navy at the Naval Ocean Sys-tems Center (NOSC), a secure militaryinstallationat Point Loma, California. The current contract be-tween the Employer and the Navy is a 1-year,fixed-price contract, with the option to renew an-nually for a total duration not to exceed 3 years.Petitioner seeks to represent the Employer's se-curityguardsemployed at NOSC; the proposedunit consistsof approximately80 guards.The Re-gionalDirector concluded that underRes-Care,Inc.,above, andLong Stretch Youth Home,above,the Board should not assert jurisdiction over theEmployer, finding that the Navy determines theemployees'initialwagerate and benefits, and exer-cisesa significant degree of control over day-to-day laborrelations.The Employer is a contractor subject to theterms of the Service Contract Act of 1965, asamended, 41 U.S.C. § 351. Under that statute,every contractor performing services for the Fed-eralGovernmentmustprovide its service employ-ees wagesand benefits which,at a minimum, meetthe compensation levels prevailing in the localityforwages and benefits, as established by the De-cluded that the Service Contract Act in itself doesnot bar meaningful bargaining.The statute pro-vides for substitution of collectively bargainedwages and benefits for the prevailing compensationrates set forth in wage determinations. Id. at 303.Thus, as a service contractor, the Employer mustcompensate its employees at a minimum in accord-ance with thelevels establishedby the DOL. Here,the wage determination requires that the Employ-er's class I guards, who are those guards in train-ing, receive a minimum wage of$3.85 an hour, andthat class II guards,who are all other guards, re-ceive a minimum of $5.49 an hour.The wage de-termination also requires that the Employer pro-vide fringe benefits valued. In at a minimum of 32cents per hour, $12.80 per week, or $55.46 permonth.'In addition, the wage determination re-quires that employees receive vacation and eightpaid holidays each year.The Navy specifies the number of guard poststhatmust be manned, sets the daily and annualhours for each post, and sets staffing levels foreach post. The Employer in its bid proposed anhourly rate for each of the approximately 20 guardposts; the contract's fixed price is based on thehourly rate for each post multiplied by the numberof annual hours at each post. The hourly rate in-cludes labor costs, overhead, and profit. Therecord does not show what percentage of thehourly rate is allocated to each category.The contract with the Navy does not prohibitpayment of wages higher than those established bythewage determination, although here the Em-ployer pays the employees the wages specified asminimums in the wage determination.The onlylimitation on the Employer is a requirement toobtainNavy approval beforegrantingovertimeabove a certain amount. Similarly, there is no limi-tation or ceiling on the benefits that are paid, andas long as the Employer provides compensation forbenefits valued at the minimum rate, the Employermay provide these benefits in any form it chooses.Here, the Employer has chosen to provide mone-tary compensation in lieu of actual benefits. Fur-1The Service Contract Act requires that a contract set forth,"for in-formation only," the compensation paid Federal employees who performservices comparable to that performed by the service contractor's em-ployees.See 41 U S.C. § 351(aX5)The wage determination's minimumwage standard in this can is the same as the wage rates paid Federal em-ployees performing comparable work.The equivalent Federal employeeswould receive health and insurance benefits valued at 5.1percent of thehourly rate and retirement benefits of 7 percent of the hourly rate, but,contrary to the Regional Director's finding,these amounts do not corre-spond to those specified in the wage determination for fringe benefits289 NLRB No. 18 82DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthermore,the contract includes a price adjustmentclause such that if the DOL revises the wage deter-mination to require a wage increase,the contractprice is adjusted.With respect to operational functions,the Em-ployer must staff three shifts in accordance withhours set by the Navy.The Employer has the au-thority to hire,discipline,and terminate.The Navyrequires that all guards have a minimum of 20hours of training and that, among other qualifica-tions,they possess firearm permits and be licensedin California as guards.On hiring an employee, theEmployer submits documentation to the Navy todemonstrate that the employee meets minimumqualifications.Employees also must receive a secu-rity clearance and observe security directives; em-ployees who are deemed security risks are subjectto termination.Employees also must follow certainNavy rules and regulations,including a dress code.The Navy establishes guards' qualifications and thespecific training for each post, but the Employer'sshift supervisors assign particular guards to the var-ious posts based on individual employees'qualifica-tions.The Navy issues orders for each post thatdictate procedures that guards must follow,but theEmployer's supervisors direct the guards in theirduties.The Navy inspects on a random basis the workof the Employer's guards and,in addition,auditsthe Employer's overall contract performance on anannual basis.The Navy has made oral and writtencomplaints to the Employer regarding poor em-ployee performance or rule infractions witnessedduring these inspections,along with requests forcorrective action or discipline.The Employer hascomplied with such suggestions or requests for dis-cipline to ensure contract renewal;under the con-tract,theEmployer must maintain appropriatestandards.II.InRes-Care,the Board refined the basic test forwhether an employer shares a governmental enti-ty's exemption from the Act that was set forth inNationalTransportationService,240NLRB 565(1979).The Board explained inRes-Carethat thedecision whether to assert jurisdiction will be basedon the extent of control retained by the employerover essential terms and conditions of employmentas well as on the degree of control exercised by theexempt entity over labor relations.In essence, juris-diction is asserted if the employer has the "final sayon the entire package of employee compensation,i.e.,wages and fringe benefits.. .."Res-Care,supra at 674.The exempt entity inRes-Careplaced directlimits on employee compensation,which precludedbargaining by the employer over economic termsand conditions of employment.There,the salaryranges and benefits were subject to DOL approval.The proposed cost of wages and benefits and otheritems plus a fixed fee became the contract price,once the exempt entity accepted the bid;the con-tract set forth minimum and maximum wages andbenefits.Thereafter,theemployer could notchange employee compensation without the exemptentity's approval.The exempt entity could disallowpayment of wages that were higher than the ap-proved maximum,and it issued payments on amonthly basis on review of vouchers submitted bythe employer for expenses.By contrast,the Boardasserted jurisdiction inLong Stretchbecause theexempt entity did not place specific limits on ex-penditures for employee compensation.Rather, itplaced only a ceiling on the employer'stotalbudget.Id. at 673 fn. 14.Limits that existed inRes-Careare not presenthere.The guards here receive the minimum wageand minimum monetary value for benefits set forthin the wage determination.The contract lists thetotal costs for each guard post and the total ofthese quantities becomes the basis for the contractprice.Although the contract price is affected bythe staffing levels set by the Navy as well as by thenumber of hours required for each post,the Em-ployer sets the proposed wages and benefits, sub-ject to the standards of the Service Contract Act.There is no evidence that the Navy would disallowexpenditures or decrease payments if the Employ-er, as a result of a collective-bargaining agreement,paid employees more or extended greater benefitsthan the amounts required in the wage determina-tion.Indeed,under the Service Contract Act, thecollectively bargained rate almost certainly wouldbe incorporated into the next fiscal year'swage de-termination.See 41U.S.C. § 351(a)(1), (2). See alsoDynaelectronCorp.,at 303.Moreover,unlikeRes-Care,the exempt entity here does not require sub-mission of the Employer'spersonnel policies forreview.Although the DOL's wage determination herecorresponds to the actual wage rates paid by theEmployer,theEmployer is not prohibited fromcompensating its employees at more than the mini-mum levels set by the DOL. The Employer is notsubject to specific limits on employee compensationexpenditures, except to provide the minimum re-quired by the operation of the Service ContractAct. UnlikeRes-Care,the contract here does notspecifywage ranges and,as noted above, withregard to benefits,the Employer is limited only by OLD DOMINION SECURITY83the requirement to provide the minimum level ofbenefits.III.Finally, the Employer contends that the Navyexercise control over labor-managementrelationsand that thus the Employer is a joint employerwith the Navy and shares the Navy's statutory ex-emption.We find that the control exercised neitherlimits bargainingnor indicates that there is a jointemployer relationship.2 The Navy setsminimumqualifications, requires security clearances, and ad-herence to a dress code, establishes shifts, andspecifies duties for the various posts. The Navyalsomonitors employee performance, specifies postoperating procedures, approves overtime above aparticular limit,and suggestsdisciplinarymeasureswhen appropriate. However, the operational con-trols in force here ensure contract compliance andmaintenance of securitymeasuresat a secure facili-ty.They do not limit the Employer's ability to bar-gain.SeeTrailways Commuter Transit,284 NLRB935 (1987);Rustman Bus Co.,282NLRB 152(1986);Long Stretch,supra at 682 fn. 15;Res-Care,supra at 674 fn. 22; see alsoChamplain SecurityServices,243 NLRB 755 (1979);Atlas Guard Service,2As theBoard indicatedinRes-Care,supra at673, fns12 and 14,however, its consideration of whether to assertjurisdictionin this type ofcase does not focus on whether there is a joint employer relationship be-tweenthe employerand the governmental entity237 NLRB 1067 (1978). The exempt entity's in-spection of the Employer's operations does notlimit bargaining over employee compensation. TheEmployer's employees are subject to Navy regula-tions and directives, and the Navy may request thattheEmployer discharge personnel, but the Em-ployer is responsible for hiring, assignment and di-rection of work, discipline, and termination. InDynaelection,we stated that the "Navy's contrac-tual right to requestdismissalof an employee in theevent of misconduct or for security reasons doesnot, alone, preclude the assertion of jurisdictionover the Employer." Id.In sum, we find that the Employer retains suffi-cient control over its employees' terms and condi-tions of employment to engage in meaningful col-lective bargaining, and that its contract with theNavy does not limit the Employer's ultimate dis-cretion over wage and benefit levels. SeeARAServices,283 NLRB 602, 603 (1987);Long Stretch,supra at 680. We therefore conclude that it will ef-fectuate the purposes and policies of the Act toassert jurisdiction over the Employer. Accordingly,we reverse the Regional Director's Decision andOrder, and reinstate the petition.ORDERThe petition in Case 21-RC-17828 is reinstatedand remanded to the Regional Director for furtherappropriate action.